HARLINGTON WOOD, Jr., Circuit Judge,
concurring.
I must join my colleagues who believe that Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2598, 33 L.Ed.2d 484 (1972), answers the parolee bail issue in all constitutional respects. I therefore do not feel free to support the remand as it relates to further consideration of a judicially imposed release-suitability hearing. Nevertheless, I do believe Judge Flaum’s thoughtful analysis of that issue suggests that it is worthy in any event of consideration by the State of Illinois if it seeks to voluntarily improve on the fairness of its parole reconsideration procedure.